Citation Nr: 1112846	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from June 1960 to 
June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted an initial disability rating of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  In an 
October 2009 Board decision and remand, the Board increased the disability rating for PTSD to 70 percent and remanded the issue of TDIU for further development.  
The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a travel Board hearing at the Montgomery RO, before the undersigned Acting Veterans Law Judge in June 2009.  A copy of the transcript of that hearing has been associated with the record on appeal.  


FINDING OF FACT

For the rating period from September 2007, the Veteran has been unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities, primarily PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met from September 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Because the benefit of TDIU is being fully granted, further discussion of VCAA duties to notify and assist are not necessary. 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2010); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disability.  In the September 2007 VA compensation examination, the Veteran reported taking early Social Security retirement because he was unable to work.  

In this case, as of March 2007, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for PTSD, rated at 70 percent disabling; left shoulder degenerative arthritis with history of tendonitis, rated at 10 percent disabling; type II diabetes mellitus, rated at 10 percent disabling; and hypertension, rated at 10 percent disabling.  As the service-connected PTSD is rated at 70 percent, and the combined disability rating for all service-connected disabilities is 80 percent as of March 2007, the percentage criteria for TDIU eligibility are met from March 7, 2007 (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  
38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements and testimony showing his belief that he ended his employment as a truck driver in September 2007 due to an inability to work with his co-workers or the public in general.  The Veteran takes multiple medications to handle his psychiatric disability.  His PTSD symptoms have included poor attention and concentration, impaired memory, suicidal and homicidal ideation, restricted affect, depressed mood, pressured and tangential speech, paranoia, insomnia, frequent panic attacks, hypervigilance, feelings of hopelessness, and impaired impulse control.

In a September 2007 private examination, the Veteran reported receiving Social Security retirement, which was taken early at age 63.  In a November 2007 VA examination, the Veteran reported receiving Social Security retirement because he was unable to work.  During the November 2007 VA examination, the Veteran reported that he was unable to get along with other people and was under the regular care of a psychologist.  In a June 2009 private examination, a private examiner opined that the severity of the Veteran's PTSD symptoms caused him to be totally occupationally impaired.  The June 2009 private examiner reported that the Veteran displayed delusions in thinking everyone was out to get him; was in danger of hurting himself; was in danger of hurting others; withdrew from others for significant periods of time; displayed an intermittent inability to take care of personal hygiene, often going several days without shaving or bathing; and became confused as to what day it was.  Further treatment records show severe social impairments, with GAF scores as low as 40 in September 2007 and June 2009, which reflects serious symptoms or serious impairment in social and occupational functioning.  Additionally, during mental health treatment, the Veteran reported having to stay away from people in order to maintain impulse control.

The evidence weighing against the Veteran's claim for TDIU includes that the Veteran decided to retire from his part-time position as a truck driver and heavy equipment operator in September 2007.  The evidence shows no difficulty consistently maintaining employment from separation from service in 1980 until his early retirement in September 2007.  Additionally, in the September 2007 private examination, the Veteran reported being a workaholic and the private examiner noted that the Veteran was retired, but still worked all the time.  In the November 2007 VA examination, the VA examiner reported that the Veteran did hard jobs such as painting and taking care of horses. 

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, primarily PTSD, since September 2007.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met from September 2007, the date the Veteran was in fact unemployed, but not from an earlier period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A TDIU, for the period from September 2007, is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


